Citation Nr: 9904244	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  93-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to June 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's left shoulder 
disability.

The Board wishes to point out that in March 1993, the veteran 
requested increased compensation based on unemployability.  
The RO responded to the veteran's claim in a letter dated 
April 27, 1993, thereby informing the veteran that he needed 
to submit further information relevant to his application.  
Further, in a letter dated July 14, 1993, the RO again 
informed the veteran of the information necessary to the 
adjudication of his claim and, subsequently, denied 
entitlement to a total rating based on unemployability.  A 
review of the record indicates that the veteran did not 
respond to the RO's requests; thus, the Board notes that the 
veteran's claim for a total rating was abandoned.  38 C.F.R. 
§ 3.158

Furthermore, the issue of entitlement to service connection 
for a left shoulder disability was before the Board 
previously in July 1995.  At that time, the Board remanded 
the matter to the RO for further development.  Thereafter, in 
a rating decision dated September 1996, the RO readjudicated 
the claim and granted service connection for the veteran's 
left shoulder disability, assigning a ten percent evaluation 
effective from June 1990.  The veteran did not appeal that 
decision.  Thus, the Board concludes that the veteran 
received the full benefit sought previously on appeal, and as 
such, this claim necessarily is dismissed.  The reasons and 
bases for this determination are discussed further below.



FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied service 
connection for the veteran's left shoulder disability.  The 
veteran expressed his disagreement with that decision and 
filed a timely appeal therefrom.

2.  The matter was on appellate review before the Board in 
July 1995, at which time the Board remanded the veteran's 
issue of entitlement to service connection for left shoulder 
disability for further development.

3.  During the appellate process, the RO granted service 
connection for the veteran's left shoulder disability and 
assigned a ten percent rating effective from the date of the 
veteran's claim in June 1990.


CONCLUSION OF LAW

This appeal is dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed above, this veteran's appeal arose from a June 
1991 rating decision, in which the RO denied service 
connection for a left shoulder disability.  On appellate 
review in July 1995, the Board remanded the case for further 
development.  Thereafter, during the pendency of the appeal, 
the RO granted service connection in September 1996 for the 
veteran's left shoulder disability and assigned a ten percent 
evaluation effective from June 1990, the date of the original 
claim.  Thus, in light of the above, the issue in controversy 
has been resolved.  Thereafter, a review of the record does 
not reveal that a claim for an increased rating in excess of 
10 percent has been properly developed for appellate review.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit held 
that, for purposes of initiating appellate review, a Notice 
of Disagreement (NOD) applies only to the element of the 
claim currently being decided, such as in this case, 
entitlement to service connection, and necessarily cannot 
apply to "the logically down-stream element of compensation 
level" if the service connection claim is subsequently 
granted either by the Board or on remand from the Board by 
the RO.  See Also Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir.1997) (Johnson v. Gober, No. 95-7057).

In this case, because the issue on appeal, that is, service 
connection for a left shoulder disability, was granted in a 
September 1996 rating decision and a claim for an increased 
rating as to that disability has not been properly developed 
for appellate review, there are no allegations of error of 
fact or law for the Board to consider.  Therefore, in 
accordance with Grantham, the Board does not have 
jurisdiction to review the veteran's claim and the dismissal 
of the case without prejudice is appropriate.  See Grantham 
supra; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

